


EXHIBIT 10.1

FIFTH AMENDMENT TO LEASE AGREEMENT

THIS FIFTH AMENDMENT (the "FIFTH Amendment") is made and entered into as of
September 15, 2015, by and between Exponent Realty, LLC, a Delaware limited
liability company ("Landlord"), and Geron Corporation, a Delaware corporation
("Tenant"). Capitalized terms set forth herein and not otherwise expressly
defined shall have the meaning set forth in the Lease.

RECITALS

      A.       Landlord and Tenant are parties to that certain Office Lease
Agreement dated February 29, 2012 (the “Lease”), the First Amendment dated
January 10, 2014 (the "First Amendment"), the Second Amendment dated January 31,
2014 (the "Second Amendment") , the Third Amendment dated February 27, 2014 (the
"Third Amendment"), and the Fourth Amendment dated May 9th, 2014 (the "Fourth
Amendment”). Collectively, the Lease, First Amendment, Second Amendment, Third
Amendment and Fourth Amendment are referred to herein as the “Lease”. Pursuant
to the Fourth Amendment, Landlord has leased to Tenant (i) space currently
containing approximately 23,802 rentable square feet as set forth on EXHIBIT A
to the Fourth Amendment (the "Premises") on the second floor of the building, k
n own as suites 2118, 2020, and 2070, located at 149 Commonwealth Dr., Menlo
Park, CA 94025 (the "Building").   B. The Lease, by its terms, is due to expire
on January 31, 2016 (the "Termination Date"), and the parties now desire to
extend the lease term, reduce the amount of rentable square feet leased to
Tenant and increase the cost per square foot on the following terms and
conditions.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

      1.        Rentable Area (approximate). The Rentable Area set forth in
section C.2a. of the BASIC LEASE PROVISIONS in the Information Sheet is hereby
changed to read:   C.2.a. Rentable Area.  

For the period from September 12, 2015 to January 31, 2016, the Rentable Area
shall consist of 20,930 rentable square feet, consisting of the suites commonly
known as Suites 2070 and Suite 2020, as set forth in Exhibit A to this FIFTH
Amendment. Tenant will vacate Suite 2118 by midnight on September 11, 2015.

For the period from February 1, 2016 to January 31, 2018, the Rentable Area
shall consist of 14,485 rentable square feet, consisting of the suite commonly
known as Suite 2070, as set forth in Exhibit A to this FIFTH Amendment. Tenant
will vacate suite 2020 by midnight on January 31, 2016.


--------------------------------------------------------------------------------




      2.        Amendment Term. The Lease Term set forth in section C.3 of the
BASIC LEASE PROVISIONS in the Information Sheet is hereby amended to add the
FIFTH Amendment Term, as follows:   C.3. FIFTH Amendment Term: Two years (2)
commencing on at 12:01 a.m. February 1, 2016 (the “FIFTH Amendment Term
Commencement Date”) and ending at 12:00 p.m. on January 31, 2018 (the
“Expiration Date”).   3. Commencement Date. The Commencement date set forth in
section C.4 of the BASIC LEASE PROVISIONS in the Information Sheet is hereby
changed to add the FIFTH Amendment Term Commencement Date:   C.4. FIFTH
Amendment Term Commencement Date February 1, 2016.   4. Tenant's Building
Percentage. Effective on the FIFTH Amendment Term Commencement Date , the
Tenant's Building Percentage set forth in section C.5 of the BASIC LEASE
PROVISIONS is hereby changed to read:   C.5. Tenant’s Building Percentage: From
September 1, 2015 to September 11, 2015, Tenant’s Building Percentage shall be
Fifteen and forty eight hundredth percent (15.48%)   From September 12, 2015 to
January 31, 2016, Tenant’s Building Percentage shall be Thirteen and sixty one
hundredth percent (13.61%)   From February 1, 2016 to January 31, 2018, Tenant’s
Building Percentage shall be Nine and forty two hundredth percent (09.42%)


--------------------------------------------------------------------------------




      5.        Base Rent. The Base Rent set forth in section C.6 of the BASIC
LEASE PROVISIONS is hereby changed according to the following schedule:


Period Building Rentable Monthly Periodic Percentage Square Rate Per Base Rent  
Feet RSF September 1, 2015 to September 11, 2015 15.48% 23,802 $3.10 $27,054.94
September 12, 2015 to September 30, 2015 13.61% 20,930 $3.10 $41,092.65


Period Building Rentable Monthly Rate Monthly Base Percentage Square Per RSF
Rent Feet October 1, 2015 to January 31, 2016 13.61% 20,930 $3.10 $64,883.00
February 1, 2016 to January 31, 2018 9.42% 14,485 $3.80 $55,043.00


      6.        Option To Extend. The Conditions to Exercise of Options set
forth in section 4.E.(i) and 4.E(ii) of the LEASE shall be changed upon the
FIFTH Amendment Term Commencement Date to read:   4.E(i) Conditions to Exercise
of Option. Provided that Tenant is not in default under this Lease at the time
of exercise of the option to extend or at the commencement of the exercise term,
Tenant shall have the right to extend the Term of the Lease for one additional
period of two (2) years (the “Sixth Extension Term”) commencing at 12:01a.m. on
February 1, 2018 and expiring at 12:00p.m. on January 31, 2020.   4.E(ii) Notice
of Exercise. If Tenant elects to extend this Lease for the Sixth Extension Term,
Tenant shall deliver written notice (“Exercise Notice”) of its exercise of the
option to extend to Landlord not earlier than 180 days and not less than 150
days prior to the FIFTH Amendment Expiration Date. Tenant’s failure to deliver
the Exercise Notice in a timely manner shall be deemed a waiver of Tenant’s
rights to extend the Term of the Lease.   7. Rent. Paragraph 5.E. (i) of the
Lease is hereby amended to add the following sentence:  

“The monthly Base rent during the Sixth Extension Term shall increase by three
percent (3%) on an annual basis as set forth in the following schedule:


Period Rentable Monthly Monthly Square Feet Rate Per Base Rent   RSF   February
1, 2018 to January 31, 2019 14,485 $3.91 $56,636.35 February 1, 2019 to January
31, 2020 14,485 $4.03 $58,374.55


--------------------------------------------------------------------------------




      8.       Miscellaneous.   8.1       This FIFTH Amendment, which is hereby
incorporated into and made a part of the Lease, sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Under no
circumstances shall Tenant be entitled to any further Rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Fifth
Amendment. Tenant may disclose the terms and conditions of the Lease, as amended
by this FIFTH Amendment, if required by applicable law which shall include the
requirements of the United States Securities and Exchange Commission.   8.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.   8.3 In the case
of any inconsistency between the provisions of the Lease, and this FIFTH
Amendment, the provisions of this FIFTH Amendment shall govern and control.  
8.4 Submission of this fifth Amendment by Landlord is not an offer to enter into
this FIFTH Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this FIFTH Amendment until Tenant and Landlord
have executed this FIFTH Amendment and Landlord has delivered the same to
Tenant.   8.5 Tenant hereby represents to Landlord that Tenant has dealt with no
real estate brokers or agents in connection with this FIFTH Amendment. Tenant
agrees to indemnify and hold Landlord, its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such real estate brokers or agents
(collectively, the "Landlord Related Parties") harmless from all claims of any
real estate brokers or agents claiming to have represented Tenant in connection
with this FIFTH Amendment. Landlord hereby represents to Tenant that Landlord
has dealt with no real estate brokers or agents in connection with this FIFTH
Amendment. Landlord agrees to indemnify and hold Tenant, its members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such real estate brokers or
agents (collectively, the "Tenant Related Parties") harmless from all claims of
any real estate brokers or agents claiming to have represented Landlord in
connection with this FIFTH Amendment.   8.6 Each signatory of this FIFTH
Amendment represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which such signatory is
acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this FIFTH Amendment
as of the day and year first above written.

              LANDLORD:     EXPONENT REALTY, L.L.C.,   a Delaware limited
liability company   Date: Sep 15, 2015 By: /s/ Richard L. Schlenker   Name:   
Richard L. Schlenker   Title: Executive Vice President and Chief Financial
Officer     TENANT:   GERON CORPORATION, A Delaware corporation   Date: 15/Sep
15 By: /s/ John A. Scarlett     Name: John A. Scarlett, M.D.   Title: President
and CEO


--------------------------------------------------------------------------------




EXHIBIT A
PREMISES


[exhibit10-1x6x1.jpg]

--------------------------------------------------------------------------------